Citation Nr: 0634133	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  01-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for diabetes, assigning a 10 percent evaluation.  
The veteran subsequently perfected an appeal.  The veteran 
later moved to a different state and his case was transferred 
to the RO in Atlanta, Georgia.

In a February 2001 rating decision, the RO, in pertinent 
part, increased the evaluation for diabetes mellitus to 20 
percent.  

In January 2006, the Board, in pertinent part, remanded the 
claim for further development.  The case has since returned 
to the Board for further development.


FINDINGS OF FACT

1.  For the period prior to November 11, 2000, the veteran's 
diabetes mellitus was manageable restricted diet only; the 
veteran's service-connected diabetes did not require insulin 
and restricted diet; or oral hypoglycemic agent and 
restricted diet.

2.  For the period beginning on November 11, 2000, the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities, but is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications, to include 
mild renal insufficiency, that would not be compensable if 
separately evaluated.

3.  The veteran has not submitted evidence tending to show 
that his service-connected diabetes mellitus requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.




CONCLUSIONS OF LAW

1.  For the period prior to November 11, 2000, the criteria 
for an evaluation in excess of 10 percent for service-
connected diabetes mellitus were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 
4.119; Diagnostic Code 7913 (2006).

2.  For the period beginning on November 11, 2000, the 
criteria for an evaluation in excess of 20 percent for 
service-connected diabetes mellitus with nephropathy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.7, 4.104, 4.115b, 4.119; Diagnostic Codes 7101, 
7541, 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a March 2004 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Centers in Atlanta, Bay Pines, and St. Petersburg, as well as 
private medical evidence from USF Physicians, Tampa General 
Hospital, Dr. Nair, and Dr. Jones.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

As discussed above, in an April 2000 rating decision, the RO 
originally granted service connection for diabetes mellitus, 
and assigned a 10 percent evaluation under Diagnostic Code 
7913.  

Under Code 7913, a 10 percent evaluation is warranted for 
diabetes manageable by restricted diet only.  A 20 percent 
evaluation is warranted for diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation, the next higher, is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  To warrant the next higher, a 60 
percent, evaluation for diabetes under Diagnostic Code 7913, 
the evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).  



For the period prior to November 11, 2000

Upon separation from service, the veteran's glucose levels 
were elevated, and he was, therefore, diagnosed with diabetes 
mellitus.  As discussed above, the RO granted service 
connection for diabetes mellitus in an April 2000 rating 
decision and assigned a 10 percent evaluation, effective from 
September 22, 1999, the date of the veteran's claim.  

On February 2000 VA examination, a diagnosis of diabetes 
mellitus was rendered and the examiner recommended that the 
veteran receive follow up care for his diabetes with an 
endocrinologist at the VA Medical Center (VAMC).  

In July 2000, the veteran sought treatment for his diabetes 
at the Bay Pines VAMC.  The physician instructed the veteran 
to check his glucose levels on a daily basis.  His diabetes 
was manageable by restricted diet only.  However, the 
veteran's diabetes did not require insulin and restricted 
diet; or oral hypoglycemic agent and restricted diet.  Thus, 
prior to November 11, 2000, an evaluation in excess of 10 
percent for diabetes mellitus is not warranted.  


For the period beginning on November 11, 2000

In a February 2001 rating decision, the RO increased the 
evaluation for the veteran's diabetes to 20 percent, 
effective November 11, 2000.  Such increase was based on a 
November 11, 2000 VA outpatient record which reflected that 
the veteran presented to the emergency room with complaints 
of elevated blood sugar levels for the two weeks prior, 
polyuria, and weight loss.  Assessment was uncontrolled 
diabetes mellitus.  At that time, the veteran was prescribed 
medication to control his diabetes.  

On review, the Board finds that for the period beginning on 
November 11, 2000, an evaluation in excess of 20 percent is 
not warranted.  VA and private treatment records since 
November 2000, as well as VA examination reports dated in 
November 2004, February 2005, and February 2006 reflect that 
the veteran's diabetes requires insulin and a restricted 
diet, however, such evidence fails to show that his diabetes 
requires a regulation of activities.  The November 2004 and 
February 2005 VA examiners did not discuss the effect that 
the veteran's diabetes had on his social and industrial 
activities, however, the February 2006 examiner essentially 
concluded that the veteran's diabetes did not require that he 
regulate his activities.  The February 2006 examiner 
described the veteran's regularity of activities as good.  
The veteran reported exercising two to three times per week 
and being able to engage in his usual activities.  He weighed 
240 pounds, but the examiner noted that the veteran had a 
muscular frame, as opposed to being obese.  The veteran 
reported four hypoglycemic episodes per month and there was 
no diabetic history of ketoacidosis.  It was noted that the 
veteran had better control of his diabetes and is able to 
change his diet, if necessary.  The examiner described the 
veteran's diabetes as moderate, in nature, with no severe 
complications.  

The February 2006 examiner also had an opportunity to review 
a November 2004 private medical statement, in which Dr. Nair 
suggested that the veteran might not be able to continue 
working.  After a review of the claims folder and examination 
of the veteran, the February 2006 examiner concluded that the 
veteran's service-connected diabetes would not prevent him 
from seeking or maintaining employment.  The examiner noted 
that the veteran, himself, stated that his primary reason for 
retiring was his psychiatric disability; his diabetes was 
only a secondary reason.  Review of the claims folder 
reflects that the veteran is in receipt of a 100 percent 
disability evaluation for bipolar disorder with major 
depression, effective May 17, 2004.  Further, the Board notes 
that on November 2004 VA examination, the veteran's Global 
Assessment of Functioning (GAF) score was 48, which denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

In sum, although the veteran's service-connected diabetes 
requires insulin and a restricted diet, the evidence fails to 
show that such disability requires a regulation of 
activities.  Consequently, an evaluation in excess of 20 
percent since November 11, 2000 is not warranted.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  
The Board acknowledges that the veteran, through his 
representative, requests a separate evaluation for renal 
insufficiency.  See September 2006 brief.  According to a 
March 2005 rating decision, the veteran's renal insufficiency 
is considered part of the veteran's diabetic process.  

Renal dysfunction is rated as noncompensable if manifested by 
albumin and casts with a history of acute nephritis; or 
hypertension that would be evaluated as noncompensable under 
Diagnostic Code 7101.  In order for the veteran's renal 
insufficiency to be rated separately, the evidence must show 
that it is compensably disabling.  The next higher 
evaluation, 30 percent, is warranted when renal dysfunction 
is manifested by albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7541 (2006).  

In this case, the Board does not find that a separate 
evaluation is warranted for the veteran's renal 
insufficiency.  Although the evidence shows elevated levels 
of creatinine, there is no medical evidence of associated 
hyaline and granular casts or red blood cells.  The veteran's 
renal insufficiency was described as mild, in nature, by the 
February 2006 VA examiner.  The evidence also fails to show 
that the veteran's hypertension is at least 10 percent 
disabling.  Rather, the evidence shows that the veteran's 
hypertension is essentially well-controlled with medication.  
Thus, a separate rating for renal insufficiency is not 
warranted.  

There is evidence of peripheral neuropathy secondary to 
diabetes.  In a January 2004 rating decision, the RO granted 
service connection for peripheral neuropathy, secondary to 
diabetes, and assigned a 10 percent evaluation for each lower 
extremity, effective August 15, 2003.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for diabetes mellitus.  
Thus, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected diabetes 
mellitus.  There is also no objective evidence that the 
veteran's case presents an unusual disability picture or that 
the veteran's diabetes has caused interference with 
employment.  Having reviewed the record with these 


mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


